 



Exhibit 10.33
On June 8, 2006, the Compensation Committee of the Board of Directors of Hudson
City Bancorp, Inc. (the “Company”), a Delaware corporation and Hudson City
Savings Bank, a wholly owned subsidiary of the Company (the “Bank”), reviewed
the compensation paid to its directors for their service as directors of the
Company and the Bank and approved the following compensation program for
non-employee directors, effective July 1, 2006. Effective July 1, 2006,
non-employee directors will receive the following cash compensation for service
on the Boards of Directors of Hudson City Bancorp, Inc. and Hudson City Savings
Bank and the respective Board committees:

         
Non-Employee Board Member Compensation
       
Annual Retainer
  $ 50,000  
Meeting Fee
  $ 1,000  
Lead Independent Director Compensation
       
Annual Retainer
  $ 35,000  
Non-Employee Committee Member Compensation
       
Meeting Fee
  $ 1,000  
Committee Chair Annual Retainers
       
Audit Committee
  $ 15,000  
Compensation Committee
  $ 10,000  
Nominating & Governance Committee
  $ 5,000  

The cash compensation described above represents combined compensation for
non-employee directors’ service to both Hudson City Bancorp, Inc. and Hudson
City Savings Bank. Compensation is paid by the Bank and Hudson City Bancorp,
Inc. reimburses the Bank for a part of the compensation paid to each director
that is proportionate to the amount of time which he or she devotes to the
performance of services for the Company. A single fee is paid when the Company
and the Bank hold joint board or committee meetings. The Lead Independent
Director is an ex officio member of all Board committees and presides over
executive sessions of the Independent Directors of the Board but does not
receive meeting fees for his attendance at committee meetings or executive
sessions.

